Case 1:20-mc-00334-MN Document 19-1 Filed 12/17/20 Page 1 of 5 PageID #: 1111




                          Exhibit 12
Case 1:20-mc-00334-MN Document 19-1 Filed 12/17/20 Page 2 of 5 PageID #: 1112
Case 1:20-mc-00334-MN Document 19-1 Filed 12/17/20 Page 3 of 5 PageID #: 1113




                          Exhibit 13
Case
Case 1:14-cv-01430-LPS
     1:20-mc-00334-MN Document
                       Document 372
                                19-1 Filed
                                      Filed11/19/20
                                            12/17/20 Page
                                                      Page14ofof25PageID
                                                                   PageID#:#:22596
                                                                              1114




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

ELM 3DS INNOVATIONS LLC, a Delaware
Limited Liability Company,

              Plaintiff,
                                                       C.A. No. 14-1430-LPS
      v.

SAMSUNG ELECTRONICS CO., LTD., a
Korean Business Entity, SAMSUNG
SEMICONDUCTOR, INC., a California
Corporation, SAMSUNG ELECTRONICS
AMERICA, INC., a New York Corporation,
SAMSUNG AUSTIN SEMICONDUCTOR,
LLC, a Delaware Limited Liability Company,

              Defendants.

                                  MEMORANDUM ORDER

        Pending before the Court is Defendants’ (collectively, “Samsung’s”) request to compel

certain litigation funding-related discovery from Plaintiff (“Elm”). (See D.I. 341, 344, 348, 349,

355, 367, 371.) During a discovery dispute teleconference, the Court ordered Elm to produce for

in camera review a selection of 50 disputed documents from the following four categories: (1)

agreements with third parties that provided or considered providing litigation funding (Category

1); (2) communications with third parties that did not provide litigation funding (Category 2); (3)

communications with funders that occurred prior to this litigation (Category 3); and (4)

communications with funders that occurred after this litigation began (Category 4). Samsung

contends that the disputed discovery is relevant to damages, “key” substantive patent issues,

standing, “trial themes,” and bias. Samsung further argues that the requested discovery is not

privileged or protected by the work product doctrine. Elm responds that the disputed documents

are irrelevant and protected by the work product doctrine.
Case
Case 1:14-cv-01430-LPS
     1:20-mc-00334-MN Document
                       Document 372
                                19-1 Filed
                                      Filed11/19/20
                                            12/17/20 Page
                                                      Page25ofof25PageID
                                                                   PageID#:#:22597
                                                                              1115




       Having now reviewed in camera the documents submitted by Elm, and having considered

all of the parties’ filings, IT IS HEREBY ORDERED that Samsung’s request to compel

discovery is DENIED.

       1.      “Discoverability of litigation funding materials under Federal Rule of Civil

Procedure 26 is a contested issue on which there is no binding precedent in the Third Circuit.”

United Access Techs., LLC v. AT&T Corp., No. CV 11-338-LPS, 2020 WL 3128269, at *1 (D.

Del. June 12, 2020). Judges in this district have found it “prudent” to review in camera disputed

litigation funding-related documents. Id. That is the approach the Court has taken here.

       2.      I conclude that the documents in Category 1 are not relevant. Although there is a

split of authority, I agree with the courts that have concluded that litigation funding agreements

themselves are generally not relevant. I have also reviewed the submitted documents at issue here,

and I agree with Elm that they are not relevant to any of the issues proffered by Samsung.

       3.      Having reviewed the submitted documents in Categories 2 and 3, I note that

portions of certain attachments to a subset of those documents discuss litigation strategy with

respect to the patents-in-suit and are thus (arguably) marginally relevant to the parties’ claims and

defenses. However, those documents were clearly prepared in anticipation of litigation (regardless

of which test applies to that determination) and are thus protected by the work product doctrine. 1

       4.      I conclude that the documents in Category 4 are protected by the work product

doctrine.

Dated: November 19, 2020                              ___________________________________
                                                      The Honorable Jennifer L. Hall
                                                      UNITED STATES MAGISTRATE JUDGE




       1
       Samsung has not argued that any work product protection was waived because the
documents were disclosed to a third party, and I would reject that argument.
                                                 2
